Citation Nr: 0706680	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for 
hypercholesterolemia, claimed as secondary to type II 
diabetes mellitus.  


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Procedural history

The veteran served on active duty in the United States Army 
from April 1968 to September 1970.

The current appeal stems from the above-referenced April 2004 
rating decision, which denied the veteran's claims of 
entitlement to service connection for diabetes, heart 
disease, hypertension and hypercholesterolemia.  The veteran 
filed a notice of disagreement in regards to the April 2004 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claims and confirmed the RO's findings in an April 2005 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in April 2005.

The veteran was scheduled to appear at the RO in Huntington, 
West Virginia to have a personal hearing, held by means of 
video teleconferencing, with a Veterans Law Judge.  The 
veteran subsequently cancelled the hearing and indicated that 
he did not wish for a hearing to be rescheduled.  
Accordingly, the hearing request has been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed type II diabetes mellitus and his military service, 
to include alleged herbicide exposure therein.

2.  The veteran does not have a service-connected disability.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Arteriosclerotic heart disease was not incurred or 
aggravated as a result of a service-connected disability.  
38 C.F.R. § 3.310 (2006).

3.  Hypertension was not incurred or aggravated as a result 
of a service-connected disability.  38 C.F.R. § 3.310 (2006).

4.  Hypercholesterolemia was not incurred or aggravated as a 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
diabetes, which he claims is a result of herbicide exposure 
in service.  He also seeks service connection for heart 
disease, hypertension and hypercholesterolemia as secondary 
to diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 21, 2003, including evidence "of a 
relationship between your current disability and an injury, 
disease or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
November 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  

Specifically, the veteran was advised in the November 2003 
letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the November 2003 letter informed the veteran that VA would 
make reasonable efforts to obtain non-Federal evidence.  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  The letter also 
specifically indicated that records from the Holzer clinic 
had been requested on his behalf.  

The November 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original].  

Finally, the Board notes that a march 2006 VCAA letter 
specifically informed the veteran "If you have any 
information or evidence that you have not previously told us 
about, . . . please tell us or give us that evidence now."  
This letter complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed diabetes, heart disease, 
hypertension and hypercholesterolemia.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In any event, the veteran specifically received notice under 
Dingess in a letter from the RO dated March 20,2006.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private treatment of the veteran. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As is set 
forth in more detail below, although the veteran has reported 
herbicide exposure in service, the record indicates that the 
veteran did not serve in the Republic of Vietnam during the 
Vietnam era, and he has offered no other proof of in-service 
herbicide exposure.  Lacking such evidence, the Board finds 
that a VA medical examination or opinion is not necessary 
with respect to the diabetes claim, which in turn makes it 
unnecessary to seek VA examinations for the secondary service 
connection claims as the veteran has no service-connected 
disability.

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of an in-service disease or injury [and therefore 
no service-connected disability with respect to the secondary 
service connection claims], and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to herbicide exposure.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2006); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.


Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his military service.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with type II 
diabetes mellitus.  Hickson element (1) is therefore 
satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.

Concerning disease, there is no medical or other evidence of 
diabetes mellitus in service or within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  The veteran's service medical records are 
entirely silent as to complaints, treatment or diagnosis of 
diabetes mellitus, and a separation examination dated in 
September 1970 shows that urinalysis with respect to sugar 
was negative when tested.  A diagnosis of diabetes was 
confirmed in 2000, thirty years following service separation. 
Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.  See Combee, supra.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  However, as detailed in the law 
and regulations section above, Agent Orange exposure is 
presumed only for veterans who served in the Republic of 
Vietnam during the Vietnam era.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  The veteran did not serve in the 
Republic of Vietnam during his period of active duty, and he 
does not contend otherwise.  Instead, the veteran argues that 
his service in Thailand should allow for presumptive service 
connection for herbicide exposure.  See, e.g., the January 
2005 notice of disagreement.

The veteran thus appears to contend that veterans who served 
in Thailand during the Vietnam war should be entitled to the 
same presumption of exposure to Agent Orange as those 
veterans who served in the Republic of Vietnam.  However, the 
Board is bound by the law, which does not encompass veterans 
who served in Thailand.  See 38 U.S.C.A. § 7104(c) (West 
2002) [the Board is bound in its decisions by the law and 
regulations].

[The Board observes in passing that on August 16, 2006, the 
Court, in the case of Haas v. Nicholson, 20 Vet. App. 
257(2006), indicated that qualifying Vietnam service included 
claimants whose ships operated in "close proximity to land".  
The Court emphasized the spraying of herbicides along the 
coastline and the wind borne effects of such spraying in 
making this determination.  The Board does not interpret Haas 
as applying in any way to veterans who served in Thailand.] 

The veteran does not appear to contend that he was actually 
exposed to herbicides in the course of his duties in service 
(according to his DD Form 214, he was a crane operator).  The 
medical and other evidence of record does not suggest that 
any actual exposure took place.

In short, there is no evidence of actual in-service exposure 
to Agent Orange, and exposure to Agent Orange in service 
cannot be presumed.  Therefore, Hickson element (2) has not 
been satisfied; the veteran's claim fails for lack of in-
service disease or injury,.

With respect to element (3), medical nexus, the record 
contains no medical opinion which serves to link the 
veteran's diabetes to herbicide exposure.  Indeed, in the 
absence of an in-service disease or injury, a medical nexus 
opinion would seem to be an impossibility.    

To the extent that the veteran himself is attempting to 
provide a nexus between his diabetes and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

With respect to Combee considerations, there is no evidence 
of record that the veteran's currently diagnosed diabetes 
mellitus is related to any other incident of his military 
service, and the veteran himself does not appear to so 
contend.

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of an in-service disease or 
injury service connection for type II diabetes mellitus is 
not warranted.  A preponderance of the evidence is against 
the claim, and the benefits sought on appeal are accordingly 
denied.





2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for 
hypercholesterolemia, claimed as secondary to type II 
diabetes mellitus.  

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran does not appear to contend that any of these 
claimed disabilities started in service or within the one 
year presumptive period after service, and the record on 
appeal does not so suggest.  He contends, rather, that these 
disabilities are caused by Type II diabetes mellitus.  See 
his January 2005 notice of disagreement.  

However, in order to prevail on the issue of entitlement to 
secondary service connection, there must be a service-
connected disability.  In the instant case, the veteran does 
not have any service-connected disability.  As has been 
discussed above, the Board is deny his claim of entitlement 
to service connection for diabetes mellitus.  

Therefore, all three claims fail as Wallin element (2) has 
not been satisfied.

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a service-connected 
disability, entitlement to service connection for heart 
disease, hypertension and hypercholesterolemia is not 
warranted.  A preponderance of the evidence is against the 
claims, and the benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for hypertension is denied.

Service connection for hypercholesterolemia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


